Exhibit General Services Agreement This General Services Agreement (the “Agreement”), dated as of October 27, 2008, documents the business relationship between Franklin Covey Co., a Utah corporation (“FC”), and Electronic Data Systems, LLP, a Delaware corporation (“EDS”), and describes the terms and conditions under which EDS will provide to FC certain services, resources and deliverables on an as requested basis. Whereas, The Parties entered into an agreement for Information Technology Services, dated April 1, 2001 which included the various Services to be provided there under (the “Prior Agreement”).The Prior Agreement has been amended numerous times prior to the Effective Date of this Agreement including but not limited to the Addendum #8 dated as of July2008, which acknowledged, among other things, the divestiture of a business unit of FC and elimination of call center services to FC; and Whereas during the term of the Prior Agreement there have been a variety of amendments and other related agreements as set forth in Schedule 1, Documents Deleted In Their
